          Case 2:20-cv-00306-DJH Document 21 Filed 01/19/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Daniel M Huynh,                                   No. CV-20-00306-PHX-DJH
10                   Plaintiff,                         ORDER
11    v.
12    United States of America,
13                   Defendant.
14
15            Pending before the Court is Defendant’s Motion to Dismiss (Doc. 15). Plaintiff
16   filed a Response (Doc. 19), and Defendant filed its Reply (Doc. 20). The matter is fully

17   briefed.
18   I.       Background

19            a. The Factual Allegations

20            As alleged in the First Amended Complaint (“FAC”), pro se Plaintiff Daniel Huynh
21   was the Chief Financial Officer of PT Noodles Holdings Inc. (“PT Noodles”). (Doc. 14 at
22   ¶ 5). As CFO, Mr. Huynh represented PT Noodles in negotiations with the Internal

23   Revenue Service (“IRS”) to pay the company’s taxes from 2018 and 2019. (Id. at ¶ 6).

24   Mr. Huynh had proposed an installment agreement, whereby PT Noodles would pay the

25   taxes over time. (Id. at ¶ 10). But the IRS rejected his proposal because he had not

26   produced documentation showing PT Noodles was profitable enough to pay the
27   installments. (Id. at ¶ 18). As Mr. Huynh alleges, IRS wanted documentation that would
28   not “truly reflect the financial situation of PT Noodles.” (Id. at ¶ 25). Having declined Mr.
       Case 2:20-cv-00306-DJH Document 21 Filed 01/19/21 Page 2 of 7



 1   Huynh’s proposal, the IRS issued levies on PT Noodles’ assets to secure payment. (Id. at
 2   ¶ 10). Faced with this financial predicament, Mr. Huynh asserts that the IRS “forced” him
 3   to “make up a number . . . in order to gain an installment agreement.” (Id. at ¶ 25). This
 4   left Mr. Huynh “no option but . . . to resign from his position.” (Id. at ¶ 32). He seeks
 5   $150,000 in damages and an order from this Court to “relieve Plaintiff from committing
 6   violation of his duty of care and duty of loyalty to PT Noodles Holdings.” (Id. at 13).
 7          b. The Nature of Plaintiff’s Legal Claims
 8          Because the FAC does not clearly state its legal claims, the Court must liberally
 9   construe them, as it does with all pro se filings. See Jackson v. Barnes, 749 F.3d 755, 763-
10   64 (9th Cir. 2014); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). Of course, as a pro
11   se party, Mr. Huynh may only bring claims for himself. Simon v. Hartford Life, Inc., 546
12   F.3d 661, 664 (9th Cir. 2008) (“It is well established that the privilege to represent oneself
13   pro se provided by [28 U.S.C.] § 1654 is personal to the litigant and does not extend to
14   other parties or entities.”); see Fed. R. Civ. P. 17(a)(1) (“An action must be prosecuted in
15   the name of the real party in interest.”). Accordingly, the Court will not construe the
16   pleadings as claims brought on PT Noodles’ behalf.
17          Mr. Huynh, as indicated by the FAC’s caption, brings two claims: “Economic Injury
18   Under the Federal Tort Claim [sic] Act and Violation of the Plaintiff’s First Amendment.”
19   (Doc. 14 at 1). The FAC does not specify which claims fall under the general Federal Tort
20   Claims Act (“FTCA”) claim. It seems the FAC claims some injury stemming from when
21   the IRS allegedly forced Mr. Huynh to violate his duty of loyalty and care to PT Noodles.
22   (Id. at ¶ 30). Liberally construed, this appears to be a claim for tortious interference with
23   contract. Next, the FAC’s First Amendment claim alleges the IRS compelled him to show
24   a profit and thereby violated Mr. Huynh’s right to free speech. (Id. at ¶¶ 26, 29). Again,
25   whether the First Amendment claim is brought under the FTCA or another vehicle, the
26   FAC does not say. However, for purposes of this Motion, the Court finds the claims are
27   sufficiently defined to issue this Order.
28   ///


                                                 -2-
       Case 2:20-cv-00306-DJH Document 21 Filed 01/19/21 Page 3 of 7



 1   II.    Legal Standards
 2          Defendant moves to dismiss the entire FAC under Federal Rules of Civil Procedure
 3   12(b)(1) and 12(b)(6). (Doc. 15 at 1). A party bringing a motion under Rule 12(b)(1)
 4   asserts that the court lacks subject-matter jurisdiction to hear a claim. Fed. R. Civ. P.
 5   12(b)(1). A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of a
 6   claim. Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011).
 7          Complaints must make a short and plain statement showing that the pleader is
 8   entitled to relief for its claims. Fed. R. Civ. P. 8(a)(2). This standard does not require
 9   “‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-
10   unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
11   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). There must be “more than a sheer
12   possibility that a defendant has acted unlawfully.” Id. In other words, while courts do not
13   require “heightened fact pleading of specifics,” a plaintiff must allege facts sufficient to
14   “raise a right to relief above the speculative level.” See Twombly, 550 U.S. at 555.
15          In reviewing a motion to dismiss, “all factual allegations set forth in the complaint
16   ‘are taken as true and construed in the light most favorable to the plaintiffs.’” Lee v. City
17   of L.A., 250 F.3d 668, 679 (9th Cir. 2001) (quoting Epstein v. Wash. Energy Co., 83 F.3d
18   1136, 1140 (9th Cir. 1996)). But courts are not required “to accept as true a legal
19   conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan
20   v. Allain, 478 U.S. 265, 286 (1986)).
21   III.   Discussion
22          Defendant’s Motion argues that it is immune from the FAC’s FTCA claims and that
23   the FAC makes no plausible First Amendment claim. (Doc. 15 at 7, 14). For the following
24   reasons, the Court will grant Defendant’s Motion and dismiss the FAC.
25          a. FTCA Claim
26          Normally, courts do not have jurisdiction over cases against the United States
27   because the government is immune from suit. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994).
28   However, “[w]hen the United States consents to be sued, the terms of its waiver of


                                                 -3-
       Case 2:20-cv-00306-DJH Document 21 Filed 01/19/21 Page 4 of 7



 1   sovereign immunity define the extent of the court’s jurisdiction.” United States v. Mottaz,
 2   476 U.S. 834, 841 (1986). Through the FTCA, Congress waived the United States’
 3   immunity in certain instances. 28 U.S.C. § 2679. Defendant argues in this instance, an
 4   FTCA exception maintains its immunity.
 5          Under the FTCA, the United States maintains immunity in cases “arising in respect
 6   of the assessment or collection of any tax.” 28 U.S.C. § 2680(c). Defendant argues that
 7   this exception applies because the claim arises from the IRS’s collection of taxes from PT
 8   Noodles. (Doc. 15 at 8). Mr. Huynh argues the FTCA exception does not apply because
 9   this action does not arise from a “tax dispute.” (Doc. 19 at 8).
10          The Ninth Circuit broadly construes § 2680(c) to cover tax assessment and
11   collection efforts, as well as actions related to those efforts. Snyder & Assocs. Acquisitions
12   LLC v. United States, 859 F.3d 1152, 1157 (9th Cir. 2017). This provision, however, is
13   not limitless, and the IRS may be held liable in actions that do not relate to tax assessment
14   and collection. Id. at 1158. For example, the Ninth Circuit has found § 2680(c) prevented
15   a claim that “IRS agents wrongfully told [a plaintiff’s] creditors of his purported tax
16   liability during an audit of his business.” Snyder, 859 F.3d at 1157 (citing Morris v. United
17   States, 521 F.2d 872 (9th Cir. 1975)). The court found that the agents’ discussions were
18   sufficiently related to tax collection efforts such that § 2680(c) applied. Morris, 521 F.2d
19   at 874. On the other end of the spectrum, in Snyder, the court held the IRS was not immune
20   from suit on claims related to an IRS “criminal sting operation” aimed at detecting tax
21   evasion. Snyder, 859 F.3d at 1158. This activity, the court held, was sufficiently distinct
22   from tax assessment and collection efforts such that § 2680(c) did not apply. Id. at 1159.
23          Here, the Court finds that § 2680(c) applies. The alleged injury is clearly related to
24   the IRS’s efforts to collect PT Noodle’s taxes. Whether Mr. Huynh disputes the taxes or
25   not is irrelevant. What is relevant is the fact that the claim arises from the IRS’s collection
26   of financial information from PT Noodles for use in the collection of taxes. (Doc. 14 at ¶
27   23). Because § 2680(c) applies, the United States remains immune to any of the FAC’s
28   claims invoking the FTCA. Any such claims must be dismissed for lack of subject-matter


                                                  -4-
       Case 2:20-cv-00306-DJH Document 21 Filed 01/19/21 Page 5 of 7



 1   jurisdiction. See F.D.I.C., 510 U.S. at 475.
 2          b. First Amendment Claim
 3          It is not necessary for the Court to determine whether the First Amendment claim
 4   also faces sovereign immunity challenges, because its factual allegations do not give rise
 5   to a plausible claim. Defendant argues that the FAC fails to “explain how, why, when or
 6   where” the IRS violated Mr. Huynh’s First Amendment right to free speech. (Doc. 15 at
 7   14). But the claim is not that vague. The FAC alleges the IRS declined to enter into an
 8   installment agreement unless Mr. Huynh could show PT Noodles turned a profit. (Doc. 14
 9   at ¶ 18). As a result, Mr. Huynh claims the IRS “forced” him to fabricate financial
10   information. (Id. at ¶ 25). The claim is essentially one of compelled speech. See United
11   States v. United Foods, Inc., 533 U.S. 405, 410 (2001) (the First Amendment prohibits the
12   government from compelling certain forms of speech).
13          The problem with the FAC is that its factual allegations do not support the legal
14   conclusion that the Government compelled Mr. Huynh in violation of the First
15   Amendment. To begin, the IRS generally has the discretion to accept or reject proposed
16   installment agreements. See 26 U.S.C. § 6159; 26 C.F.R. § 301.6159-1. And the FAC
17   certainly shows Mr. Huynh strongly preferred that the IRS use this discretion to accept his
18   installment proposal. (Doc. 14 at ¶ 10). But the IRS declined because PT Noodles had
19   “not demonstrated an ability to pay.” (Id.) These allegations do not show the IRS
20   compelled Mr. Huynh to lie. They simply show Mr. Huynh would have liked to provide
21   favorable and honest financial information to the IRS, but ultimately could not. Feeling
22   pressured to produce such information is different from being compelled to. See United
23   Foods, 533 U.S. at 417 (holding that a company’s legally required payments to fund
24   government advertising was compelled speech). Ultimately, there is no plausible First
25   Amendment claim. See Twombly, 550 U.S. at 555. Therefore, the Court must dismiss the
26   FAC’s First Amendment claim, and, as no other claims remain, the Court will dismiss the
27   FAC in its entirety.
28   ///


                                                    -5-
         Case 2:20-cv-00306-DJH Document 21 Filed 01/19/21 Page 6 of 7



 1   IV.     Leave to Amend
 2           In this Circuit, if “it is not ‘absolutely clear’ that [a plaintiff] could not cure [the
 3   complaint’s] deficiencies by amendment,” the Court will give him a chance to cure them.
 4   See Jackson v. Barnes, 749 F.3d 755, 767 (9th Cir. 2014) (citations omitted); Lopez v.
 5   Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (en banc) (internal quotation marks and
 6   citations omitted) (holding that a pro se litigant must be given leave to amend the complaint
 7   “if it appears at all possible that the plaintiff can correct the defect” in the complaint); Fed.
 8   R. Civ. P. 15(a)(2) (leave to amend should be “freely” given “when justice so requires”).
 9           If Mr. Huynh believes he can amend his FAC to solve the deficiencies noted above,
10   then he may file a motion to amend his FAC within thirty (30) days from the date of entry
11   of this Order.1 “A party who moves for leave to amend a pleading must attach a copy of
12   the proposed amended pleading as an exhibit to the motion, which must indicate in what
13   respect it differs from the pleading which it amends, by bracketing or striking through the
14   text to be deleted and underlining the text to be added.” LRCiv 15.1.
15           If he files a motion to amend, Mr. Huynh must explain how, if at all, he can amend
16   the FAC to resolve the issues discussed in this Order. In addition, Mr. Huynh must clearly
17   designate on the face of the attached amended pleading that it is the “Second Amended
18   Complaint.” Note that “an amended complaint supersedes the original complaint and
19   renders it without legal effect[.]” Lacey v. Maricopa County, 693 F.3d 896, 927 (9th Cir.
20   2012) (en banc). Thus, if the Court grants leave to file a Second Amended Complaint, the
21   Court will treat the FAC as if it does not exist. Id. at 925.
22           Accordingly,
23           IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (Doc. 15) is
24   granted.
25           IT IS FURTHER ORDERED that Plaintiff’s First Amended Complaint (Doc. 14)
26   is dismissed with leave to file a motion to amend pleadings within thirty (30) days of the
27   date this Order is entered;
28   1
      Mr. Huynh may wish to review the District Court’s Handbook for Self-Represented
     Litigants, available at: http://www.azd.uscourts.gov/handbook-self-represented-litigants.

                                                   -6-
       Case 2:20-cv-00306-DJH Document 21 Filed 01/19/21 Page 7 of 7



 1          IT IS FURTHER ORDERED that if Plaintiff does not file a motion to amend
 2   pleadings within thirty (30) days of the date this Order is entered, the Clerk of Court shall
 3   dismiss this action without further order of this Court.
 4          Dated this 19th day of January, 2021.
 5
 6
 7                                                Honorable Diane J. Humetewa
 8                                                United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
